Citation Nr: 0421896	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-32 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of accrued benefits.   


ATTORNEY FOR THE BOARD

J. L. Tiedeman









INTRODUCTION

The veteran retired from active duty in May 1973, with 20 
years service.  He died in January 2002.  The veteran's 
spouse died in July 2002.  The estate of the veteran's widow, 
in the person of the veteran's daughter, is the appellant.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO rating action, which 
denied the appellant's claim for accrued benefits.  

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not with the 
jurisdiction of the Board of Veterans' Appeals (Board).  See 
Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The request 
will be referred to the Chairman of the Board for 
consideration under 38 C.F.R. § 2.7 after this decision of 
the Board has been issued.


FINDINGS OF FACT

The estate of a veteran's widow has no statutory or 
regulatory entitlement to payment of accrued benefits.  


CONCLUSION OF LAW

As a matter of law, the criteria for entitlement to accrued 
benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  As set forth above, the veteran retired 
from service in 1973.  In July 2000, he filed a claim for 
increased disability compensation, which was granted by a 
rating decision dated January 8, 2002.  Prior to the issuance 
of this decision, however, the veteran died January [redacted], 2002, 
as the result of cardiorespiratory arrest due to congestive 
heart failure.  

Later that month the veteran's widow filed an Application for 
Burial Benefits (VA Form 21-530) and an Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits (VA Form 21-534).  In February 2002 she 
submitted an Application for Re-imbursement from Accrued 
Amounts Due a Deceased Beneficiary, (VA Form 21-601).  

In May 2002, the RO granted entitlement to service connection 
for the cause of the veteran's death.  

The veteran's widow died in July 2002.  Later that month, the 
RO notified the estate of the veteran's widow the claim for 
Dependency and Indemnity Compensation and Accrued Benefits 
had been denied because of the widow's death.  In April 2003, 
the appellant disagreed with this decision and this appeal 
ensued.  


Analysis.  Under applicable criteria, periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions or those based on evidence in 
the file a date of death (referred to as accrued benefits) 
and due and unpaid for a period not to exceed two years 
shall, upon the death of such individual be paid, in the case 
of the death of a veteran, to the living person first listed 
as follows: (i) the veteran's spouse; (ii) the veteran's 
children; (iii) the veteran's dependent parents.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.   

Since there are no provisions of law or regulations for 
payment of accrued benefits to the estate of a veteran's 
widow, the appellant is not a proper claimant for the 
benefits sought, and the appeal must be denied as a matter of 
law.  

To the extent the appellant is pursuing benefits in her own 
capacity as a child of the veteran, the Board notes that for 
purposes of accrued benefits, a child of the veteran is 
defined as an unmarried child under 18 years of age; a child 
who becomes permanently incapable of self-support prior to 
attaining 18 years of age; or an unmarried child over the age 
of 18, but not over 23 years of age, who is pursuing a course 
of education.  This daughter in this case is shown to have 
been born in 1960, and there is no evidence that she may be 
considered incapable of self-support.  As such, she also is 
not a proper claimant for the benefits sought.  

In reaching its decision, the Board notes that when the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter, the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) which address VA's duty 
to assist and duty to notify, are not applicable.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002); VAOPGCPREC 5-2004 (June 23, 
2004).



ORDER

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



